UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoq Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerqAccelerated FilerqNon-Accelerated Filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesqNoý As of October 12, 2007 the registrant had outstanding 11,659,111 shares of Class A common stock and 14,973,148 shares of Class B common stock. SCHIFF NUTRITION INTERNATIONAL, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS CONDENSED CONSOLIDATED STATEMENTS OF INCOME CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND OTHER MATTERS 2. AVAILABLE-FOR-SALE SECURITIES 3. RECEIVABLES, NET 4. INVENTORIES 5. GOODWILL AND INTANGIBLE ASSETS, NET 6. ACCRUED EXPENSES 7. CONCENTRATION RISK 8. COMMITMENTS AND CONTINGENCIES 9. RECENTLY ISSUED ACCOUNTING STANDARDS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Results of Operations (unaudited) Liquidity and Capital Resources Critical Accounting Policies and Estimates Impact of Inflation Seasonality ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES Exhibit 31.1 - Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 - Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 - CEO and CFO Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) August 31, 2007 May 31, 2007 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 15,109 $ 34,463 Available-for-sale securities 24,005 45,817 Receivables, net 18,032 17,732 Inventories 25,475 23,698 Prepaid expenses and other 1,343 2,151 Deferred taxes, net 1,340 1,992 Total current assets 85,304 125,853 Property and equipment, net 14,878 14,438 Other assets: Goodwill 4,346 4,346 Deposits and other assets 70 105 Deferred taxes, net 1,291 337 Total other assets 5,707 4,788 Total assets $ 105,889 $ 145,079 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 7,693 $ 7,962 Accrued expenses 8,341 10,542 Dividends payable 1,075 — Income taxes payable 2,254 2,480 Total current liabilities 19,363 20,984 Long-term liabilites: Dividends payable 1,224 — Other 487 — Total long-term liabilites 1,711 — Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, par value $.01 per share; shares authorized-10,000,000; no shares issued and outstanding — — Class A common stock, par value $.01 per share; shares authorized-50,000,000; shares issued and outstanding-11,658,111 and 11,664,284 116 116 Class B common stock, par value $.01 per share; shares authorized-25,000,000; shares issued and outstanding-14,973,148 150 150 Additional paid-in capital 84,377 92,640 Retained earnings 172 31,189 Total stockholders' equity 84,815 124,095 Total liabilities and stockholders' equity $ 105,889 $ 145,079 See notes to condensed consolidated financial statements. Jump to Table of Contents 2 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Three Months Ended August 31, 2007 2006 Net sales $ 40,727 $ 45,652 Cost of goods sold 24,306 28,536 Gross profit 16,421 17,116 Operating expenses: Selling and marketing 6,756 8,289 General and administrative 6,787 3,699 Research and development 1,026 816 Reimbursement of import costs — (20 ) Total operating expenses 14,569 12,784 Income from operations 1,852 4,332 Other income (expense): Interest income 821 743 Interest expense (27 ) (58 ) Other, net 4 — Total other income, net 798 685 Income before income taxes 2,650 5,017 Income tax expense 1,002 1,754 Net income $ 1,648 $ 3,263 Weighted average shares outstanding: Basic 26,622,423 26,482,198 Diluted 27,426,939 27,314,718 Net income per share-basic and diluted $ 0.06 $ 0.12 Comprehensive income $ 1,648 $ 3,263 See notes to condensed consolidated financial statements. Jump to Table of Contents 3 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended August 31, 2007 2006 Cash flows from operating activities: Net income $ 1,648 $ 3,263 Adjustments to reconcile net income to net cash provided by operating activities: Deferred taxes (264 ) (62 ) Depreciation and amortization 886 779 Amortization of financing fees 4 14 Stock-based compensation 3,937 846 Excess tax benefit from equity instruments (262 ) (148 ) Other 2 2 Changes in operating assets and liabilities: Receivables (300 ) (2,209 ) Inventories (1,777 ) (976 ) Prepaid expenses and other 808 1,536 Deposits and other assets 31 (139 ) Accounts payable 67 (2,117 ) Other current liabilities (1,850 ) 933 Other long-term liabilites 10 — Net cash provided by operating activities 2,940 1,722 Cash flows from investing activities: Purchase of property and equipment (1,664 ) (1,183 ) Purchase of available-for-sale securities (6,040 ) (7,255 ) Proceeds from sale of available-for-sale securities 27,852 3,807 Collection of notes receivable — 150 Net cash provided by (used in) investing activities 20,148 (4,481 ) Cash flows from financing activities: Proceeds from stock options exercised 34 35 Purchase and retirement of common stock (120 ) (170 ) Excess tax benefit from equity instruments 262 148 Dividends paid (42,618 ) — Net cash provided by (used in) financing activities (42,442 ) 13 Effect of exchange rate changes on cash — (2 ) Decrease in cash and cash equivalents (19,354 ) (2,748 ) Cash and cash equivalents, beginning of period 34,463 24,899 Cash and cash equivalents, end of period $ 15,109 $ 22,151 See notes to condensed consolidated financial statements. Jump to Table of Contents 4 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TOCONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share data) 1. BASIS OF PRESENTATION AND OTHER MATTERS The accompanying unaudited interim condensed consolidated financial statements (“interim financial statements”) of Schiff Nutrition International, Inc. and it’s subsidiaries (the “Company,” “we,” “us” and “our”) do not include all disclosures provided in our annual consolidated financial statements. These interim financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in our Annual Report on Form10-K for the year ended May31, 2007 as filed with the Securities and Exchange Commission (“SEC”). The May31, 2007 condensed consolidated balance sheet, included herein, was derived from our audited financial statements, but all disclosures required by generally accepted accounting principles are not provided in the accompanying footnotes. We are a majority-owned subsidiary of Weider Health and Fitness (“WHF”). In our opinion, the accompanying interim financial statements contain all material adjustments necessary for a fair presentation of our financial position and results of operations. Results of operations and cash flows for any interim period are not necessarily indicative of the results of operations and cash flows that we may achieve for any other interim period or for the entire year. In July 2007, our Board of Directors approved a $1.50 per share special cash dividend, which was paid on August13, 2007 to shareholders of record at the close of business on July 31, 2007. In connection with the declaration of the special dividend, our Board of Directors approved certain dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units. In aggregate, at July 31, 2007, the record date, the Company had outstanding approximately 29.9 million shares of common stock (including shares of common stock underlying equity awards subject to dividend equivalent rights), including approximately 26.6 million shares of outstanding Class A and Class B common stock, approximately 1.8 million shares of Class A common stock underlying outstanding stock options and approximately 1.5 million shares of Class A common stock underlying outstanding restricted stock units. The aggregate amount of the special dividend was approximately $44,900, presuming 100% vesting of shares underlying stock awards (approximately 54% had vested as of August 31, 2007). To the extent outstanding stock options and restricted stock units were unvested at August 31, 2007, the $1.50 per share dividend was not, and will not be, distributed until after such equity awards become vested. In connection with the dividends paid or payable on the dividend equivalent rights received by holders (employees and directors) of stock options and certain restricted stock units, we recognized a non-cash compensation expense, and a corresponding increase in additional paid-in capital, of $3,003 during the fiscal 2008 first quarter. Subject to future vesting of these equity awards, additional compensation expense of approximately $2,000, together with a corresponding increase in additional paid-in capital, will be recognized ratably over the remaining three quarters of fiscal 2008. On March 17, 2006, the Compensation Committee of our Board of Directors, pursuant to our 2004 Incentive Award Plan, approved the adoption of a long term incentive plan involving the grant of performance based restricted stock units (the “Units”). On March 20, 2006, a total of 1,437,200 Units were issued to certain officers and employees. Each Unit represents the right to receive one share of the Company’s Class A common stock, subject to certain performance based vesting requirements. The Units will vest, if at all, based on the Company’s performance in relation to certain specified pre-established performance criteria targets over a performance period beginning on January 1, 2006 and expiring on May31, 2008. The performance criteria upon which the Units may vest is based upon a “Business Value Created” formula, which is comprised of two performance criteria components: operating earnings and return on net capital. The grant date fair value of each Unit was $5.11. We recognize compensation expense over the performance period based on a periodic assessment of the probability that the performance criteria will be achieved. For the fiscal 2008 and 2007 first quarters, respectively, we recognized compensation expense of $812 and $661, and the related tax benefit was approximately $324 and $231. At August 31, 2007, total unrecognized compensation expense, based on our assessment of the probability that the performance criteria will be achieved, was approximately $2,435, which is expected to be recognized over a weighted average period of approximately0.8 years. Effective August 16, 2002, we issued 640,000 restricted shares of Class A common stock to certain officers and employees. The aggregate grant date fair value of these restricted shares was approximately $1,038, which we expensed on a straight-line basis over the accompanying five-year vesting period. During the fiscal 2008 and 2007 first quarters, respectively, 83,800 and 86,200 restricted shares vested and, concurrent with the annual vesting, we reacquired (and ultimately retired) 22,676 and 23,443 shares from certain employees in connection with the payment of individual income taxes. As of August 31, 2007, of the 640,000 restricted shares originally issued, 528,800 shares ultimately vested, from which 103,338 shares were reacquired (and retired) in connection with the payment of individual income taxes, and111,200 shares were cancelled. Property and equipment additions included in accounts payable amounted to $336 and $128, respectively, for the fiscal 2008 and 2007 first quarters. Jump to Table of Contents 5 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
